MR. JUSTICE ANGSTMAN:
(dissenting).
In my opinion the trial court was right in sustaining the general demurrer to the complaint. I agree that pleadings should be liberally construed and that whatever is necessarily implied by, or is to be reasonably inferred from, an allegation must be taken as directly averred. Hage v. Orton, 119 Mont. 419, 175 Pac. (2d) 174. But this rule cannot be extended so as to obviate the necessity of pleading facts constituting the cause of action.
A ‘ ‘ conclusion of law does not aid the pleading, is no allegation at all, and will be disregarded in determining the sufficiency of the facts alleged.” 71 C. J. S., Pleading, sec. 13, pp. 34, 35.
Here no facts are alleged but only conclusions of law. No one can read the complaint and ascertain from any facts alleged how the alleged unsafe place, unsafe or unsuitable tools, or the bent and unsafe tire ring contributed to plaintiff’s alleged injuries. The complaint contains nothing but the allegations of the conclusion of law that “as a proximate result of the aforementioned negligence” plaintiff sustained the injuries alleged.
I agree that negligence may be alleged in general terms. 35 Am. Jur., Master and Servant, sec. 479, p. 895. If we treat the allegations designed to show negligence as being sufficient, even though the facts regarding the negligence are completely concealed, the complaint is still insufficient unless facts are alleged showing that such negligence was the proximate cause of the injuries complained of.
The complaint must allege facts, not conclusions, showing the causal connection between defendant's negligent act and the injury complained of. Fusselman v. Yellowstone Valley etc. Co., 53 Mont. 254, 163 Pac. 473, Ann. Cas. 1918 B, 420. This the *252complaint does not do, and I think therefore the court properly sustained the general demurrer thereto.